COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In the Interest of H.L.W. and S.K.W., Children
Appellate case number:        01-21-00654-CV
Trial court case number:      91619-F
Trial court:                  300th District Court of Brazoria County

       Appellant, father, has filed a notice of appeal of the trial court’s November 18, 2021
order in a suit affecting the parent-child relationship. Father’s brief was due on January 3,
2022. See TEX. R. APP. P. 38.6(a). However, no brief was filed by that deadline. On
January 5, 2022, the Clerk of this Court notified appellant that the time for filing his
appellant’s brief had expired. Also on January 5, 2022, father, through counsel, filed a
motion for extension of time to file his appellant’s brief. The motion requests that the
deadline for filing father’s brief be extended to January 25, 2022.
       Father’s motion is granted. Father’s brief is due no later than January 25, 2022.
Because this appeal involves the termination of the parent-child relationship, this Court is
required to bring the appeal to final disposition within 180 days of November 18, 2021, the
date the notice of appeal was filed, so far as reasonably possible. See TEX. R. JUD. ADMIN.
6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. Accordingly, no further
extensions of time will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court

Date: ___January 11, 2022____